Alvey, O. J.,
filed the following opinion, in which Milker, J., concurred:
I .entirely concui; in the result of the opinion, whereby these cases have all been dismissed, as being without ■equity to support them. But I do not agree in that portion of the opinion which treats of the construction of the Act of 1876, ch. 24-2, and the certificate of incorporation of the Piedmont and Cumberland Railway Company, granted under that Act. I shall, therefore, state briefly my views of these cases, and of the rights and powers of ■the Piedmont and Cumberland Railway Company, derived through its certificate of incorporation, under the Act of 1876. ■
There are three cases, and three several appeals, all brought here from orders of the Court below, passed upon mere ex parte presentations by the complainants, by their several bills. All the bills relate to the same subject-matter of contest, and in each bill an injunction is prayed. While the cases were not in fact all argued together, as they well might have been, they were all argued by the same counsel, representing the same opposing pretensions in each case ; and all three cases, therefore, may well he ■considered and disposed of together, in one opinion.
The first case in the series is that of Speelman, the alleged tenant, against the Piedmont and Cumberland Railway Company, in which the latter is sought to he restrained from entering upon and constructing its road over the land held by the complainant, as tenant, his interest in such land, embraced within the location of the roadway, not having been purchased or condemned by the defendant. The hill was filed on the 8th of Sept., 1886, and an ■ex parte order for an injunction was obtained the same day. After the injunction was issued, the defendant, by taking an appeal and giving bond, dissolved the injunction, and proceeded with its work on the road.
The allegations of the bill furnish sufficient ground for .an injunction; and if this bill stood alone, without regard *278to subsequent disclosures as to the changed relations of the complainant to the subject-matter of contest, the order appealed from would have to be affirmed, and the injunction restored. B. & O. R. R. Co. vs. Thompson, 10 Md., 76; New Central Coal Co. vs. George’s Creeks Coal and Iron Co., 37 Md., 539, 566. But, by the bill subsequently filed by Charles F. Mayer, as assignee, against the Piedmont- and Cumberland Railway Company, founded upon the same alleged right of Speelman, the tenant, alleging the utter absence of power in the defendant to acquire the proposed right of way for its road, ánd praying the same relief as-that prayed in the previous bill of Speelman, it is shown that Speelman, on the 10th of January, 1887, assigned all his right, title and estate, in and to the leasehold premises, to Charles F. Mayer, president of the Cumberland and Pennsylvania Railroad Company. The Piedmont and Cumberland Railroad, when completed, will be a rival and competing road with that of the Cumberland and Pennsylvania Railroad; and the company owning this last mentioned road has many interests that will be in conflict-with the successful operation of the road of the defendant, when completed. In view of the circumstances disclosed,, it is not a matter of doubtful conjecture as to the motive and object of obtaining the assignment of the lease from Speelman to Mayer. Indeed, that object is not attempted to be concealed.
It thus appears that Speelman has no longer any interest in the subject-matter of the contest, and is therefore not entitled to have the injunction granted on his bill restored by an affirmance of the order appealed from. Nor is Mayer entitled to an injunction on his bill; for it is conceded that he knew of the purpose, and of the steps taken by the defendant company, to procure the right of way for its road over the leased premises, and that he had no other motive or purpose in obtaining the assignment of the lease from the tenant than that of obstructing and,.if possible,. *279totally defeating the construction of the defendant’s road over the land embraced in the lease. This being the fact, whatever might be the determination of a Court of law in respect to it, it is very certain that a Court of equity will lend no aid to give effect to such a transaction. In the view of that Court such a contract, entered into for such a purpose, is not only against conscience, but against public policy, and will not be enforced or allowed effect as against the party or company sought to be prejudicially affected. It has been held upon full consideration, that a railroad company has no right to purchase land, merely to prevent a rival company from obtaining it, or for purposes of obstruction or speculation ; nor could it be purchased in the name of an officer of the company for the latter’s benefit, for any such purpose. Rensselaer, &c. R. Co. vs. Davis, 43 N. Y., 137; 1 Moraw. Corp., sec. 394, and cases there cited. It is not claimed or pretended that Mr. Mayer would have had anything to do with the lease but for the fact of his relation to the rival road, owned by the Cumberland and Pennsylvania Railroad Company; and that the assignment of the lease was obtained in the interest and behalf of that company, is clearly shown upon the face of the assignment itself, for it is made in terms to Mayer as president of the Cumberland and Pennsylvania Railroad Company. There is no room to doubt that the assignment was obtained solely for purposes of obstruction, and to furnish the foundation for litigation with the rival company, whereby advantages might be obtained by delay, and from such embarrassment to that company as would likely result from persistent and protracted litigation in regard to its right of way. To accomplish such purpose a Court of equity will not for a moment lend it's aid, or give to the attempt the slightest countenance. Ffooks vs. Lon. & S. W. R. Co., 1 Sm. & Giff., 142; Hart. & N. Haven R. Co. vs. N. Y. & N. H. R. Co., 3 Rob., 411. The Court below was therefore clearly *280right in refusing the injunction prayed hy the bill filed hy Mayer against the Piedmont and Cumberland Railway Company.
But while neither Speelman nor Mayer has any equitable grounds for calling into active exercise the powers of a Court of equity, on the bills filed by them, as the facts are now disclosed, the Piedmont and Cumberland Railway Company is equally without right to invoke the assistance of the Court on its bill, filed against Mayer and others. Mayer and his men were in possession of the premises, claiming under Speelman. To entitle the railroad company to aid from the Court, it was incumbent upon it to show clearly a superior right to that of Speelman, or any one claiming under him. This it has wholly failed to do. That Speelman had an interest in the farm, is shown by the lease exhibited, and the accompanying possession under it; and his right or interest was fully conceded hy the railroad company, in the proceedings .taken to condemn his interest in the location of the road through the farm. The condemnation proceeding failed, because of the decision of the Circuit Court that there was no power in the railroad company, under its certificate of incorporation, to take such proceeding to acquire a right of way in that location, in invitum. That decision was a finality as to the rights involved in that case, and there could he no review of it; and especially not hy a Court of equity, — that Court having no power to reverse the judgment of the Circuit Court rendered in a condemnation proceeding under the statute.
It is clear, then, that there was no sufficient ground shown in the bill filed by the railroad company for an injunction ; and there was, therefore, error committed by the Court below in the order passed thereon granting the injunction. And this bill, as well as the other two bills, has been properly dismissed by the opinion of this Court. To this extent we all agree, as I understand the opinion ; and thus all the cases are fully disposed of, without anything more necessary to be said in regard to them.
*281But the majority of the Court, in the opinion filed, have deemed it proper to go further, and to declare their construction of the certificate of incorporation of the railroad company, in connection with the provisions of the statute under which the certificate was granted, as to the right of the company to make location of its road. It is to this part of the opinion that I do not assent.
By the certificate of incorporation, a railroad company, by the name of “The Piedmont and Cumberland Eailway Company,” was incorporated in April, 1886; and there was another company of the same name incorporated under the law of West Virginia, for the construction of a railroad from Piedmont to Cumberland. The town of Piedmont, in West Virginia, and the City of Cumberland, in Maryland, are both on the north branch of the Potomac river, and are some twenty odd miles apart by the course of the river. By the certificate of incorporation, under the general railroad incorporation law of this State, it is declared that the corporation formed is “for the purpose of constructing and operating a railroad in Maryland, beginning at a point in Alleghany County, in said State, opposite the junction, &c., above Piedmont, in West Virginia, and running thence thi’ough or near to the town of Westernport, in Alleghany County, Maryland, to a convenient point below Keyser, in’ West Virginia, where it may cross the north branch of the Potomac Eiver into West Virginia ; and also from a convenient point on the north branch of the Potomac, at or near the City of Cumberland, in Alleghany County, Maryland, to another convenient point adjacent thereto — all of the said road passing through Alleghany County, in the State of Maryland.” The road has been, for much the greater part of the way, actually constructed. By an illustrative map, used in the argument, it is shown that from the western terminus, to the convenient point below Keyser, the route prescribed in the certificate of incorporation has been pur*282sued, in the location and construction of the road; and at the latter point it has been taken across the river into West Virginia, to connect and run with the road of “The Piedmont and Cumberland Railway Company,” in that State. In the bill filed by the railroad company it is expressly admitted and averred that the two roads, the one a Maryland and the other a West Virginia road, were intended to form a continuous line from the commencement above Piedmont to the City of Cumberland. The road crosses and re-crosses the river several times ; but, as will be observed, there is no route prescribed in the certificate for the road on the Maryland side of the river, from the point where the road first crosses to the West Virginia side below Keyser, to the point on the river at or near Cumberland ; and the road approaches this latter point for several miles on the We t Virginia side of the river, and from which it crosses the river to enter Cumberland. The Cookerly farm, the locus in quo, is some two or three miles below the point where the road first crosses the river below Keyser, and some thirteen or fourteen miles above Cumberland. Looking to the route as prescribed in the certificate of incorporation, and to the subsequent manner of location and construction of the road, it is too clear for question that it was no part of the plan of the road, when the certificate of incorporation was executed, that any portion of the line should be located in Maryland after it crossed the river below Keyser, until it reached the point at or near Cumberland, by the route on the West Virginia side of the river. And if such was the intention of the corporators at the time of the execution of the certificate, and that is made manifest by the certificate itself, it is certainly clear that no mere subsequent change of purpose could confer upon them the right to adopt a different route. The statement in the certificate that all of said road passes through Alleghany County, means, of course, that so much of the route as is prescribed in the *283certificate passes through that county, which is strictly the fact.
It is fully conceded by all, as I understand the position taken, that it was the original intention of the corporators to connect their road below Keyser with the road of the same name on the West Virginia side of the river, and to make a continuous line by the use of that road or route down to a point opposite to Cumberland, where it would re-cross the river and come into the city. Indeed, all the facts of the case, as well as the route described in the certificate of incorporation, plainly show such to have been the intention.
But it • is supposed that the difficulty, growing out of the fact of the change of route from that originally contemplated by the corporators at the time of the execution of the certificate of incorporation, and as described therein, may be obviated by force of the provisions contained in sect. 12, of the Act of 1876, ch. 242. I have not, however, been able so to read that section of the statute.
It is in that section provided, that whenever any railroad company shall find it necessary for the purpose of avoiding annoyance to public travel, or dangerous or difficult curves or grades, or unsafe or unsubstantial ground or foundations, or for other reasonable causes, to change the location or grade of any portion of its road, whether heretofore made, or hereafter to he made, such railroad company shall he authorized to make such changes of grade and location, “not departing from the general route prescribed in the certificate of such company.” It thus appears to be necessary, by the plain terms of the statute, that the general route of the intended road shall he prescribed in the certificate of incorporation; and the route so prescribed, cannot he departed from, except in the manner and to the extent as provided for in this 12th section of the Act. This provision of the statute, as the terms plainly import, applies only to an existing road, *284and not to one to be constructed and before construction. The railroad company, however, has made no pretence that it is attempting to exercise the power conferred by ' this section of the statute. It is not shown that any of the conditions exist to entitle it to exercise such power. No notice has been given, such as is required by the section; an'd without such notice the right of eminent domain cannot he exercised to effect such change in the original location. But it is too clear for argument that this provision of the statute was never intended to apply to a case like the present. It was certainly never intended to allow a change or deviation from a line of road out of the State to a new location within this State. The change of route here is from a line of road located in West Virginia, and without physical connection with that portion of the road located and constructed between Piedmont and the point of crossing the river below Keyser. There is no continuity of route in Maryland, and the change or deviation attempted is from the West Virginia road, and not from a Maryland road, and therefore the statute has no application to it. It cannot be supposed for a moment that the Legislature ever intended that a foreign railroad corporation, owning a road in an adjoining State, should have the power, by a change in the route of its railroad, to locate a route, or any portion of its route, within this State, and have the power to exercise the sovereign right of eminent domain, to secure its right of way. And if the Legislature has not -expressly granted such power by statute, as it surely has not, clearly no such power can be derived by implication, from the certificate of incorporation of a domestic railroad company, simply because the latter has made a connection with a railroad located in an adjoining State. It is a principle of universal recognition, that the grants of franchises from the State are construed strictly, and most strictly in favor of the public and against the grantee. This is especially so in cases *285where it is claimed Ihat .the power of eminent domain has been delegated by the State. In such cases it must be clear beyond reasonable doubt that the right is possessed by the party attempting its exercise, and the power granted must be strictly pursued, because it 'is against common right. Charles River Bridge vs. Warren Bridge, 11 Pet., 544, 545; N. Y. & H. R. Co. vs. Kip, 46 N. Y., 546.
It was the obvious policy of the State in passing the general railroad incorporation law of 1876, ch. 242, to encourage and facilitate the construction of railroads within our State. All railroads that may be constructed under the provisions of that law, were intended to be exclusively under the control and jurisdiction of this State, and in no manner to be subject to the jurisdiction and control of another State. Located as this road appears to be, this State will have but a very partial jurisdiction over it. It will be strictly an inter-state road ; and this State will neither be able to regulate the rates of tolls and charges upon it, nor exercise power for keeping it in repair and safe-working condition for the protection of the public. In my opinion, it never was the intention of the Legislature that the provisions of the genex-al railroad law should be applied in such a case as this. And without saying that so much of the road as may be constructed on the x’oute prescribed in the certificate of incorporation is without warrant of law, I am clearly of opinion that that part of the proposed road which departs from the road in West Virginia below Keyser, and crosses the river into Maryland, runs through the Cookerly farm, and again crosses the .river back into West Virginia, is not embraced or authorized by the certificate of incorporation, and consequently the right to exercise the power of eminent domain cannot be availed of by the corporation to secure the right of way for its road in the location of that part of it. And entertaining these views upon the subject, I *286am constrained to 'dissent from the construction of the certificate of incorporation, and the Act of 1876, adopted by the majority of the Court.
(Filed 23rd June, 1887.)